This case was heard by two of the three members of the board and, as pointed out in the foregoing opinion, it was stipulated by the parties that in case the members present were unable to agree on a decision, the absent member might read the transcript of the evidence and participate in the decision the same as if he had been present at the hearing. Therefore, the statute providing for a review by the entire board of the decision of a single member, whereat additional evidence may be offered, was not applicable.
June 2, 1933, after the decision by the members who heard the case, respondent filed a claim for review. June 5, 1933, apparently realizing he had mistaken his remedy, he filed notice of appeal to the district court from the award by the board. The appeal had the effect of withdrawing the claim for review and, although the district judge based his reversal of the award, in part, on representations made in the claim for review and on an affidavit filed in support of it, they were not properly before the court nor do they constitute any valid reason for remanding the case to the board with direction to allow further testimony to be taken.
Respondent was represented before the board and in the district court by counsel and there is no apparent reason why he should be granted a further opportunity, for which he has not properly applied, to make additional proof.
For the reasons set out in the dissenting opinion inLarson v. Callahan Canning Co., 53 Idaho 746, 751,27 P.2d 967, 969, I am not in accord with the statement in the foregoing opinion that "the findings of the board, if supported by sufficient competent evidence, are binding upon the courts, . . . ." I am in accord with the findings of the board in this case to the effect that the evidence is insufficient to sustain an award for respondent.
Assuming, but not deciding, that a contract such as that testified to by respondent would be valid if made, no one should be required to believe the uncorroborated testimony *Page 219 
of an interested witness to the effect that a corporation, all the officers and directors of which except the witness resided far distant from the scene of his activities, had contracted with him, its managing agent, whereby he was permitted on its behalf to hire himself to work for it in its gold mine whenever, and if ever, he saw fit to do so, or to lease the mine from it and to retain the proceeds thereof as his own whenever, and if ever, he wanted to do that, without, in either instance, giving information to the other directors or officers of the corporation as to his activities and in which, if either, of his capacities he was acting.
The board's finding that the evidence is insufficient to sustain an award in favor of respondent is supported by the rule that where evidence is available to a party litigant which he might be expected to produce if it were favorable to him, his unexplained failure to produce it raises the presumption that had he done so it would have been against him. (Vollmer v. Vollmer, 46 Idaho 97, 266 P. 677; Garrett v.Neitzel, 48 Idaho 727, 285 P. 472; Federal Land Bank v. UnionCentral Life Ins. Co., 51 Idaho 490, 6 P.2d 486.)
I am in favor of directing that the decision and award of the industrial accident board be affirmed. *Page 220